CECIL C. CUTRER, Judge pro tem.
This matter was fixed for argument on Wednesday, July 11, 1962. The plaintiff-appellant having neither appeared nor filed any brief prior to the date fixed for the submission of the case, the Court, ex proprio motu, under Rule 4 of the Special Rules to govern the July, 1962 Session of Court, adopted March 26, 1962, by this Court, considers said appeal abandoned.
Rule 4 provides as follows:
“Rule 4. Appearance. The Court may ex proprio motu consider abandoned and dismiss the appeal in any case in which appellant has neither appeared nor filed brief prior to the date fixed for submission of the case. Careless lack of attention on the part of counsel is not favored.”
For these reasons, the appeal is dismissed at plaintiff-appellant’s cost.
Appeal dismissed.